Citation Nr: 1229802	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative arthritis of the knees (claimed as bilateral knee condition).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative arthritis, cervical spine (claimed as back condition).

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral stress fracture, feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied the Veteran's applications to reopen his previously denied claims for entitlement to service connection for degenerative arthritis of the knees and cervical spine, and bilateral stress fracture, feet.

In September 2011, the Veteran testified during a hearing before the undersigned in Washington, D.C.; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for degenerative arthritis of the knees (claimed as bilateral knee condition).  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the May 2001 decision is essentially cumulative of the evidence already of record with regard to the knees, and therefore does not relate to the basis for the prior denial.

3.  In a May 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for degenerative arthritis of the cervical spine (claimed as back condition).  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the May 2001 decision is essentially cumulative of the evidence already of record with regard to the cervical spine, and therefore does not relate to the basis for the prior denial.

5.  In a May 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral stress fracture, feet.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

6.  Evidence received since the May 2001 decision is essentially cumulative of the evidence already of record with regard to the feet, and therefore does not relate to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The May 2001 decision that denied the claim for entitlement to service connection for degenerative arthritis of the knees (claimed as bilateral knee condition) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  Evidence received since the May 2001 decision is not new and material and the claim for entitlement to service connection for degenerative arthritis of the knees is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The May 2001 decision that denied the claim for entitlement to service connection for degenerative arthritis of the cervical spine (claimed as back condition) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

4.  Evidence received since the May 2001 decision is not new and material and the claim for entitlement to service connection for degenerative arthritis of the cervical spine is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The May 2001 decision that denied the claim for entitlement to service connection for bilateral stress fracture, feet, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

6.  Evidence received since the May 2001 decision is not new and material and the claim for entitlement to service connection for bilateral stress fracture, feet, is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the underlying service connection claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the August 2008 letter.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The August 2008 letter informed the Veteran of the date and bases of the previous, May 2001, denial of his claims for service connection for degenerative arthritis of the knees and cervical spine, and bilateral stress fracture of the feet.  In the August 2008 letter, the RO quoted from the language of the May 2001 decision.  The RO also informed the Veteran of the appropriate definitions of new and material evidence.  Therefore, the August 2008 letter provided the notice required by the Kent decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was afforded a May 2010 VA examination as to his knees, spine, and feet.  However, given the Board's determination below that reopening of the claims is not warranted because new and material evidence has not been received, the duty to provide the Veteran with a new medical examination was extinguished and the adequacy of the May 2010 VA examination became moot.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

In addition, during the September 2011 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and held the Veteran's claims file open for 60 days in order to allow him time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board notes that the Veteran and his representative indicated that additional evidence would be submitted and the Veteran signed a September 2011 statement waiving initial RO consideration of all evidence received subsequent to the September 2011 Board hearing.  No additional evidence was received by the Board.  Similarly, the Veteran indicated in his January 2010 substantive appeal (VA Form 9) that he would be submitting a medical opinion by his VA treating physician, but no such opinion (as opposed to treatment records) was submitted.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The applications to reopen the claims for entitlement to service connection for degenerative arthritis of the knees and cervical spine and bilateral stress fractures of the feet are thus ready to be considered on the merits.

Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet.App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In May 2001, the RO denied the Veteran's claims for entitlement to service connection for degenerative arthritis of the knees (claimed as bilateral knee condition), degenerative arthritis, cervical spine (claimed as back condition), and bilateral stress fracture, feet.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its denial of entitlement to service connection for bilateral knee arthritis, the RO noted that the STRs showed the Veteran had complained of pain in the lateral aspect of the knees after participating a road march, examination of the knees showed no drawer signs, stable ligaments, no swelling or redness, and some tenderness over the iliotibial tract, left knee.  The Veteran's symptoms were treated with medication and ice, and the examiner ruled out ligament strain.  In its analysis, the RO denied entitlement to service connection because the condition neither occurred in nor was caused by service, and noted that there was no medical evidence that the Veteran developed arthritis within one year following service, and that there was no indication that the Veteran received treatment for his claimed knee condition that was not already of record.  Also before the RO at the time of the May 2001 decision was an April 2001 VA joint examination.  The examiner did not review the claims file, but noted the Veteran's statements that he developed pain in the knees after a long march, continued to have pain during the remaining time in service, and that he currently had a constant dull pain in both knees.  After examination and X-rays (which showed bilateral osteoarthritis of the knees) the VA examiner diagnosed degenerative arthritis of both knees.  There were also January and February 2001 VA treatment record showing complaints of bilateral knee pain and stiffness.

In its denial of entitlement to service connection for degenerative arthritis, cervical spine, the RO noted that the STRs showed the Veteran was seen for complaints of upper back and neck pain, there was no discoloration or swelling, there was pain on pressure, and the examiner assessed upper back/neck strain.  In its analysis, the RO denied entitlement to service connection because the condition neither occurred in nor was caused by service.  The RO noted that there was no evidence that arthritis developed within a year following service, and that there was no indication that the Veteran received treatment for his claimed back condition that was not already of record.  Also before the RO at the time of the May 2001 decision was the April 2001 examination report, in which the Veteran noted that he was seen during service for pain in the cervical spine, received ice packs and medication, had the same pain throughout service, and was again seen for this pain.  The symptoms continued after service and the Veteran was seen by a chiropractor and continued to have pain and stiffness.  The Veteran noted VA treatment and X-rays.  After examination (showing mild paravertebral muscle spasm) and X-rays showing osteoarthritis and mild degenerative disc disease (DDD) at the C5-6 level, the VA examiner diagnosed degenerative arthritis of the cervical spine.  The January and February 2001 VA treatment notes indicated cervical muscle tightness and low back aching, with examination showing full range of motion of the neck with tightness and tenderness of the paravertebral muscles, and a diagnosis of degenerative joint disease (DJD) of the spine.  Lumbar spine range of motion was full with no paravertebral muscle tenderness.

In its denial of entitlement to service connection for bilateral stress fracture, feet, the RO noted that the STRs showed the Veteran was seen for pain in both feet, the examiner noted right foot swelling, some tenderness over the first and second metatarsals, with X-ray showing no significant abnormalities.  There was no swelling, hematoma, or tenderness of the left foot.  In its analysis, the RO denied entitlement to service connection because this condition neither occurred in nor was caused by service.  The RO noted that while there were complaints of pain with treatment, there was no diagnosis of stress fracture of the feet.  The evidence before the RO included the April 2001 VA examination report, which indicated that the Veteran developed pain in both feet after a long march, was seen in a clinic with X-rays showing stress fractures in both feet, the Veteran received light duty and comfortable shoes and eventually the condition improved, but the Veteran continued to have pain in both feet during service and continued to have a dull pain in both feet when standing for a long period of time.  After examination (showing pain in the toes on manipulation) and X-rays (showing healed stress fractures involving the left second and third metatarsals and right second metatarsal, with no significant post fracture deformity), the VA examiner diagnosed residual fracture of left second and third and right second metatarsal bones, healed, symptomatic.  The January and February 2001 VA treatment notes indicated complaints of pain and stiffness in the feet due to past stress fractures, and the diagnosis was DJD of the feet.
 
Since the May 2001 decision, the evidence received as to each of the claims includes a February 2008 VA treatment note indicating history of arthritis and probable arthritis of both knees.  A June 2009 VA treatment note contained complaints of pain and stiffness in the knees and low back.  A June 2010 VA treatment note indicated that there were complaints of stiff neck and upper back, onset approximately three days previously.  After examination that showed spasm and limited lateral cervical spine range of motion, the assessment was torticollis.  See Dorland's Illustrated Medical Dictionary, at 1924 (30th ed. 2000) (defining torticollis as "wryneck; a contracted state of the cervical muscles, producing twisting of the neck and an unnatural position of the head").

The evidence also included May 2010 VA examination as to the feet, knees, and spine.  The examination report indicated that the claims file had been reviewed.

As to the feet, the Veteran reiterated that he developed feet pain in service after a long march, was found to have stress fractures in both feet, was given light duty, and had since then experienced foot pain.  The Veteran also gave a history of foot injury from falling metal before entering service, with multiple toe fractures, but stated that this was not bothering him when he entered service.  After examination and X-ray, the diagnosis was mild DJD of the right first MP joint and calcaneal spur, and left calcaneal spur.  In addressing whether the Veteran's current disabilities of the feet were related to service, the examiner noted that there was only one visit during service relating to the feet but that X-ray was normal, that current symptoms were in different areas of the feet that the symptoms in service, and that there was a history of injury to the foot prior to service.  Based on the pre-service injury, lack of definitive evidence of foot injury in service, only one note of soft tissue findings, the examiner concluded it was not likely ("less likely as not") that the current bilateral foot conditions were related to or due to the treatment for the feet documented in the STRs.

As to the knees, the Veteran reiterated that his knees began to hurt after a long march in service, that he was seen and treated for the pain during service, and continued to experience bilateral knee pain.  After examination and X-ray, the diagnosis was bilateral chronic strain of the knees with normal X-rays.  As to whether any current knee disability was related to service, the examiner noted that there was only one visit relating to the left knee in service and none as to the right knee, no evidence of any ongoing related knee symptoms or visits in service after the initial visit, no right knee condition noted in service, no evidence of bony or skeletal injuries or similar findings, and no evidence of ongoing knee condition or objective evidence of any skeletal injuries or findings in service.  The examiner also noted that the Veteran weighed between 185 and 200 pounds in service and that his current weight was about 265 pounds with a BMI Of about 28, reflecting a more than 20 percent gain in body weight.  The examiner also cited medical literature indicating that knees are particularly vulnerable to excess weight and obesity.  The examiner therefore concluded that the cause of the current chronic knee strain was likely ("at least as likely as not") related to obesity, and that it was not likely ("less likely than not") that the Veteran's current bilateral knee disability were related to or due to the knee symptoms in service.
As to the back, the Veteran indicated that he had twisted his low back and neck during service, experienced pain since that time, and was evaluated and treated in service.  After examination and X-rays, the diagnosis was DDD of the cervical spine C5-6.  The lumbar spine X-rays were normal.  As to whether the cervical spine disability was related to service, the examiner noted there was only one visit relating to the Veteran's neck in service, the impression was muscle spasm, there was no evidence of ongoing symptoms in service, and no in-service X-rays as to the cervical spine, the examiner concluded that it was not likely ("less likely than not") that the Veteran's current neck condition was related to or due to the in-service back treatment.  The examiner also noted that about three years prior to service, the Veteran had surgery for a fractured mandible.  However, as there were no clinical records relating to this injury, the examiner could not say without speculating whether it was a contributing factor to the current neck disability.  The examiner also diagnosed chronic lumbosacral strain and concluded it was not likely (":less likely than not") related to the in-service symptoms because there were no definite visits or diagnoses pertaining to the low back in service, as the symptoms noted in service were for the neck and the upper back area.

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen any of the claims.  All of the evidence received is essentially cumulative of the evidence that was before the RO at the time of the May 2001 denial.  This includes the in-service medical evidence of symptoms and treatment, the lay evidence of continuity of symptomatology, and the diagnoses of current disabilities, including arthritis.  The bases for the RO's denial were that, notwithstanding the evidence of current disabilities of the knees, cervical spine, and feet, the evidence did not reflect that these disabilities were related to service, including the evidence of knee, spine, and feet symptoms and treatment in service, and that the evidence did not reflect that arthritis manifested within the one year presumptive period.  None of the new evidence, including the May 2010 VA examination, reflects that there was any such relationship or that arthritis manifested within the one year presumptive period.  The new evidence either does not address the relationship or the one year time period after separation from service or contains medical opinions finding a lack of such a relationship.  In other words, the bases for the prior denial were the lack of positive nexus evidence relating any of the diagnosed disability to symptoms and treatment in service and the lack of evidence of manifestation of arthritis within the one year presumptive period, and none of the evidence received since the May 2001 denial contains any such positive nexus evidence or evidence of arthritis within a year of separation from service.  Consequently, the evidence is not new and material and reopening of the claims is not warranted.

The Board notes that the case is somewhat unusual because, despite denying the applications to reopen the claims, the RO afforded the Veteran a new VA examination as to the nature and etiology of any knee, spine, and feet disabilities.  In this sense, the case is similar to Woehlaert v. Nicholson, supra.  In that case, the RO granted reopening of the Veteran's claim for entitlement to service connection for a heart disability, afforded him new VA examinations, and denied the claim on the merits.  The Board, however, denied reopening because it found that the evidence received since the most recent prior final denial was not new and material.  The Court held that the Board did not err in denying reopening on this basis, and that the adequacy of the new VA examination was moot because a readjudication of the merits of the claim was barred by statute.  Id. at 463.  Similarly, here the Board has reviewed the evidence received since the May 2001 denial, including the May 2010 VA examination, and concluded, for the reasons stated above, that it is not new and material.  The Board therefore need not address the adequacy of the May 2010 VA examination pursuant to VA's duty to assist, but notes that the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

As the evidence received since the May 2001 denial of claims for entitlement to service connection for arthritis of the knees and cervical spine, and bilateral foot fractures, is not new and material, the benefit-of-the-doubt doctrine is doctrine is not for application, and the applications to reopen these claims must be denied.  See Annoni v. Brown, 5 Vet.App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is inapplicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

ORDER

The application to reopen a claim for entitlement to service connection for degenerative arthritis of the knees is denied.

The application to reopen a claim for entitlement to service connection for degenerative arthritis, cervical spine (also claimed as back condition), is denied.

The application to reopen a claim for entitlement to service connection for bilateral stress fracture, feet, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


